—In a paternity proceeding pursuant to Family Court Act article 5, Ishmael Scott, Jr., appeals from an order of the Family Court, Kings County (Se-gal, J.), dated April 22, 1998, which denied his motion to vacate an order of filiation, dated March 5, 1996, entered upon his default in appearing for a blood test.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Rainey v Jaudon, 82 AD2d 739, 740). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.